United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2731
                      ___________________________

                          Dr. Baidehi L. Mukherjee

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                        The Childrens Mercy Hospital

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: April 3, 2020
                             Filed: April 9, 2020
                                [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       In this employment discrimination action, Dr. Baidehi Mukherjee appeals the
district court’s1 adverse grant of partial summary judgment as to some of her claims,
and entry of judgment upon an adverse jury verdict as to her remaining claims.

       Mukherjee challenges the adverse grant of partial summary judgment. Having
carefully reviewed the record and the parties’ arguments on appeal, we agree with the
district court that Mukherjee’s claims under the Equal Pay Act and the Missouri
Human Rights Act were untimely, and that she failed to substantiate her claims
related to the alleged appropriation of her name. See Cravens v. Blue Cross & Blue
Shield of Kansas City, 214 F.3d 1011, 1016 (8th Cir. 2000) (standard of review).

        Mukherjee also challenges several of the district court’s evidentiary rulings at
trial and aspects of the jury instructions. We discern no reversible error in any of the
district court’s evidentiary rulings, see Gee v. Pride, 992 F.2d 159, 161 (8th Cir.
1993) (district court’s decisions on admissibility of evidence will not be disturbed
unless there is clear and prejudicial abuse of discretion; failure to object to evidence
constitutes waiver of right to challenge evidence on appeal, absent plain error by trial
court); and we conclude the court did not err, much less plainly err, in instructing the
jury, see Lighting & Power Servs. v. Roberts, 354 F.3d 817, 820 (8th Cir. 2004)
(when party failed to object to jury instructions at trial, review was for plain error).

      Accordingly, the judgment is affirmed.
                      ______________________________




      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-